Citation Nr: 0523279	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for genital warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1969 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that 
determination, the RO inter alia denied the appellant's 
claims of entitlement to service connection for a skin 
disorder and for genital warts.  The appellant disagreed and 
this appeal ensued.  

The Board, in January 2005, denied various other service-
connection claims and remanded for additional evidentiary 
development the claims listed on the title page of this 
decision.  


FINDINGS OF FACT

1.  The claimed skin disorder, manifested by a recurrent 
groin rash, is not etiologically related to a period of 
active service.  

2.  The claimed genital warts, manifested by fungal 
balanitis, candidiasis, or mixed bacterial infection of the 
glans penis, is not etiologically related to a period of 
active service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Genital warts were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a skin disorder 
and for genital warts.  Before addressing the claims 
directly, the Board must address the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in December 2001 and December 2003, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As for the initial element of a service-connection claim, in 
October 1996 the veteran was diagnosed with tinea cruris, for 
which he was prescribed medication.  Physical examination 
revealed a weeping, itching rash of the veteran's groin.  In 
February 2000 he had Candida balanitis, and in June 2000 a 
recurrent groin rash.  Medical records from January to March 
2005 indicated the appellant had smooth glans, though with 
the foreskin retracted there was red clear weeping erythema 
without edema at the base of the glans.  The assessment was 
fungal balanitis treated with a cream, to which the appellant 
had an allergic reaction.  A dermatological consultation in 
March showed persistently recurrent flare ups of balanitis 
over the previous two years, which could represent 
candidiasis or possibly mixed bacterial infection.  This 
evidence satisfies the initial element of the claim.  

As for the second element of a service-connection claim, in 
November 1970 the appellant had an enlarged lymph node in the 
right groin.  In December 1970, the veteran sought treatment 
for a penile lesion, possibly due to infection.  A stain was 
taken, and he was to return for treatment if this did not 
resolve.  He again sought treatment in October 1971 for sand 
abrasions to his prepuce sustained while surfing.  Physical 
examination revealed some excoriation of the prepuce, and 
penile abrasions were diagnosed.  He was given medication for 
this disability.  On his November 1971 service separation 
examination, no abnormalities of the genitourinary system 
were noted; however, on his concurrent medical history 
report, he noted a history of venereal disease.  

The key question in this case corresponds to the third 
element of a service-connection claim, requiring medical 
evidence supporting a nexus between the current disorders and 
the appellant's service.  The appellant contends that he has 
had a chronic rash of the groin since he separated from 
service.  Lay persons are generally considered credible 
witnesses regarding readily observable symptomatology, such 
as skin rashes.  See Layno v. Brown, 6 Vet. App. 465, 496 
(1994).  The appellant's statement comprised evidence of an 
in-service skin disorder of the groin, a current skin 
disorder of the groin, and recurrent symptoms since service.  
To clarify the nature of any etiologic connection between 
this and his service, the Board remanded the claim for a 
medical examination to determine whether there were any 
current skin disabilities of the groin region and, if so, 
whether such disability(ies) was/were at least as likely as 
not initially incurred during military service.  

The appellant underwent a VA examination in March 2005, the 
report of which noted the appellant's allegation that the 
groin rash began in Vietnam in 1970 and never fully resolved 
over the years.  This disorder was manifested by erythema and 
superficial maceration of the crural region involving the 
posterior base of the scrotum, slight hyperpigmentation along 
the inferior edge of the rash, and no actual scarring.  The 
impression was crural intertrigo with typical appearance of 
tinea cruris, chronic, mild-to-moderate severity.  The 
examiner also noted that the appellant claimed the onset of 
the rash under the foreskin began in the 1990s.  This 
disorder was manifested by a thin ring of erythema of the 
distal glans under the foreskin, some punctate erythematous 
satellite lesions, slight maceration and increased moisture, 
and no scarring.  The impression was chronic balanitis.  

As for the etiologic questions, the examiner concluded that 
neither disorder was related to the appellant's service.  The 
groin rash, the examiner found, was not at least as likely as 
not the result of any in-service disease.  Similarly, the 
genital rash was not at least as likely as not the result of 
any in-service disease.  This is the sole medical opinion in 
the claims file regarding the key element of the claims.  As 
these opinions are adverse to the appellant's contentions, it 
is the determination of the Board that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for a skin disorder or for genital warts.  


ORDER

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for genital warts is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


